Citation Nr: 0705555	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  04-30 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for residual neuralgia 
paresthetica of the right side.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel




INTRODUCTION

The veteran served on active duty from August 1958 to August 
1962.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 decision by the RO in Boston, 
Massachusetts, which, in pertinent part, denied the benefits 
sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2001, the veteran first asserted that he has a low 
back disorder and neuralgia paresthetica on the right side 
that are both due to an inservice fall.  On VA examination in 
June 2001, the findings included partial compression of the 
right side of the superior endplate of the L3 vertebral body 
with significant compression centrally and neuralgia 
paresthetica on the right side.  Based on the history of an 
inservice fall provided by the veteran, the examiner 
associated the clinical findings regarding the veteran's low 
back and neuralgia paresthetica with the reported (but not 
documented) injury during service in 1960.   

Initially, the Board points out that this medical examination 
and opinion were provided without review of the scant medical 
evidence in the claims file.  On review of the record it is 
clear that the service medical records show no treatment for 
an inservice back injury.  Moreover, the veteran's spine was 
evaluated as normal on his examination prior to separation in 
August 1962.  Additionally, the few medical records on file 
(none dating prior to 2000) indicate that there may very well 
be another cause for the veteran's reported disabilities.  An 
October 2000 VA medical record indicated that the veteran 
suffered fractured vertebrae in a post-service motor vehicle 
accident in 1963.  

The file contains no medical records showing treatment for 
the 1963 fractured vertebrae, nor, for that matter, does it 
contain any records of medical treatment prior to 2000.  
Additional development is warranted prior to adjudication of 
the veteran's claims.  All available outstanding records of 
pertinent medical treatment should be obtained and added to 
the record for review prior by a VA examiner prior to a new 
examination.      

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the veteran, 
obtain any outstanding records of 
pertinent treatment for problems related 
to the veteran's low back and neuralgia 
paresthetica, from the veteran's period 
of service to the present.  Specifically 
noted in this regard are records relating 
to treatment the veteran may have 
received for fractured vertebrae suffered 
in a 1963 motor vehicle accident.  

2.  After any outstanding records are 
added to the claims file (to the extent 
available), the RO should schedule the 
veteran for an orthopedic examination to 
determine the nature and likely etiology 
of his low back problems and his 
neuralgia paresthetica on the right side.  
The examiner should review the veteran's 
claims folder, noting all pertinent 
records of treatment for related 
problems, and giving particular attention 
to the opinion expressed in June 2001, 
and to any records regarding injuries 
incurred in the 1963 motor vehicle 
accident.  The examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that any low back 
disorder and any neuralgia paresthetica 
found are related to some aspect of the 
veteran's period service, as opposed to 
some other post-service cause (such as 
the 1963 motor vehicle accident).  The 
examiner should provide a complete 
rationale for any opinion given and 
should reconcile the opinion(s) with any 
competing medical evidence of record.      

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  
  
3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues.  If any benefit sought 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


